Citation Nr: 0837259	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to August 7, 2005, for 
the grant of service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from August 1945 to June 
1946; he was a prisoner of war (POW) from April 1942 to 
August 1942.  The veteran died in February 1983.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to August 1942.

2.  The veteran died in February 1983.  His certificate of 
death stated that the cause of death was cerebrovascular 
accident due to hypertension.

3.  The effective date of legislation establishing a 
presumption of service connection for hypertension in former 
POWs is October 7, 2004.

4.  VA first received a claim for benefits based on service 
connection for the cause of the veteran's death on August 7, 
2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 7, 
2005, for a grant of service connection for veteran's cause 
of death, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 3.114.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 5110(a) provides that the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  See also 38 C.F.R. § 3.400 (2007) ([e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later).

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of such award 
shall be fixed in accordance with facts found, but shall not 
be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 
3.114(a).

Additionally, if a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R. § 
3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. §§ 
3.114(a)(2), 3.114(a)(3).  

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083-60,090 (Oct. 7, 2004).

In this case, the appellant submitted a claim for DIC based 
on service connection for the cause of the veteran's death on 
August 7, 2006.  The record is absent for a claim (or any 
indication of an indent to file a claim) for DIC submitted 
earlier than August 7, 2006.  It is important for the 
appellant to understand that VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

Pursuant to the liberalizing law effective October 2004, the 
RO granted the appellant's claim in March 2007 and assigned 
an effective date of August 7, 2005, one year prior to the 
submission of her claim.  According to 38 C.F.R. 
§ 3.114(a)(3), no earlier effective date is allowable as a 
matter of law.  As such, her claim must be denied.

Based on all evidence of record, the preponderance of 
evidence shows that an earlier effective date is not 
warranted.  As such, appellant's claim for an earlier 
effective date must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in January 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

The RO provided the appellant with content compliant notice 
as to how VA assigns disability ratings and effective dates 
in a letter dated March 2008.  However, as the letter was not 
sent prior to the initial RO decision or prior to the 
readjudication of the claim, the notice defect remains.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the record is absent for any request of DIC 
benefits based on service connection for the veteran's cause 
of death prior to August 2006.  Nor does the appellant 
contend that she requested such benefits prior to August 
2006.  Therefore, as discussed above, an effective date 
earlier than August 2006 is not available as a matter of law.  
Hence, the failure to notify as to the assignment of 
effective dates does not affect the essential fairness of the 
adjudication and there is no reason to delay adjudication of 
the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted all relevant 
evidence, including the veteran's death certificate.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


